Citation Nr: 0002004	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  94-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from December 1974 to 
December 1977 and from September 1979 to June 1992 has been 
verified.  More than two years of active service prior to 
December 1974 has been reported.
The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from a November 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In August 1996, after adjudicating other 
issues then pending on appeal, the Board remanded the issue 
of service connection for a psychiatric disability to the RO 
for further development and adjudicative actions.

In May 1997 the RO affirmed the previous denial of 
entitlement to service connection for a psychiatric 
disability.

The case has recently been returned to the Board for further 
appellate consideration.


FINDING OF FACT

The claim of entitlement to service connection for a 
psychiatric disability is supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. § 5107 
(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show pertinently that 
in September 1988 his complaint of dizziness was evaluated 
and on interview his temperament was characterized as "high 
strung", and he reportedly felt like he was "in a haze".  

The assessments were rule out diabetes and second degree 
heart block.  In November 1988 it was reported that he 
received Xanax for anxiety and that the assessment was 
stress.  In January 1990 during a sick call evaluation for 
groin pain he discussed "extreme stress" related to his job 
recruiting and dysfunctional family related to work.  The 
assessment was anxiety related to work assignment "DSM 
300.00".  It was reported that family problems occurred 
because he worked long hours six days a week.  He was 
referred to psychiatry for job-related stress.  
Hospitalization for hemorrhoidectomy in December 1990 shows 
medical history unremarkable for psychiatric disability.

The veteran was seen in September 1991 for the evaluation of 
new onset headache and it was reported that he denied any 
unusual stressors.  A neurology evaluation in October 1991 
shows mental status alert and oriented in four spheres with 
cooperative affect and with mild signs of anxiety present.  
His concentration was fair and he could recall 3 of 5 objects 
immediately.  The impression was nonspecific brief transient 
left frontal head pains since the previous August.  The plan 
was to decrease stress.  Follow up was afforded for head pain 
in December 1991.  In April 1992 complaints of dizziness were 
noted in addition to otitis media, and subsequent evaluation 
for head pain noted recurrent mild tension headaches.  
Medical examination in May 1992 for separation found a normal 
psychiatric clinical evaluation.  There was no elaboration by 
the examiner regarding his reported depression or excessive 
worry and nervous trouble.  The veteran wrote that he had 
excessive sleep loss during the recruiting period of his 
career and was also depressed.

The veteran mentioned headaches and dizziness among other 
disorders in his initial VA benefit application received in 
June 1992.  On a VA medical examination form in August 1992 
he complained of these symptoms and of having "psych" 
adjustment claiming the Army caused a divorce.  A general 
medical examiner reported that he complained bitterly that 
stresses induced by military service were the reason for his 
failed marriages.  Diagnoses included adjustment disorder.  
The veteran said he had not been employed since leaving 
military service.

A VA psychiatric examiner in September 1992 said the veteran 
had not filed a claim for any mental disorder and was unclear 
as to what condition was to be found.  The examiner found the 
veteran rather vague in describing his problems and that he 
reported feeling a considerable amount of guilt apparently 
linked to leaving the service after many years and thereby 
escaping support payments.  He said that he was always a 
tense person and poorly able to adjust to pressure 
situations.  He reported taking medication for sleep 
disturbance and described being isolated and lonely at work.  
The examiner found him talkative and mildly tense and with 
reasonably good insight into his current situation.  His mood 
seemed mildly dysphoric and his affect seemed appropriate to 
the examiner.  The examiner stated that psychological test 
results were distorted by a "bad fake" test taking 
attitude.  The Axis I diagnosis was adjustment disorder with 
mixed emotional features.  There was no Axis II diagnosis.

In summary, the examiner reported that since leaving the 
service, adjustment problems and some guilt and dysphoria had 
troubled the veteran.  The examiner opined that the veteran 
did not have vegetative signs of major depression and that he 
did not seem to meet the qualifications for dysthymic 
disorder.  It was the examiner's opinion that the veteran had 
mild depressive symptoms that met the criteria for adjustment 
disorder and that there was no evidence of significant 
personality disorder.  

In denying service connection in November 1992, the rating 
decision shows the RO found that chronic psychoneurosis or 
psychosis was not shown and that the adjustment disorder with 
symptoms of headache and dizziness was an acute adjustment 
problem since leaving the service.  The RO found that a 
chronic psychiatric disorder was not shown during or 
subsequent to service.  

Pursuant to the Board remand the veteran was asked to 
identify treatment providers.  He said he had not been 
treated since being seen by VA in 1992 or 1993. 
The veteran was also attended a VA psychiatric evaluation.



The September 1996 VA psychiatric examination shows that the 
veteran reported regret over leaving the service early and 
that his father had not spoken to him since that occurred.  
He also recollected his marital difficulties and the 
circumstances of his service.  The examiner noted his 
complaints of depression that fluctuated, erratic sleep and 
loss of energy.  The veteran blamed the Army for the 
disruption of his marriages.  He was found to be somewhat 
restless with depressed facies.  His sensorium was clear and 
there were no hallucinations or delusions.  

The diagnosis was dysthymia.  The examiner stated that he 
could see no evidence that this began in service and opined 
that it seemed to begin at the time of his discharge.  The 
examiner stated that the veteran lost the respect of his 
father and siblings when he left the service early.  The 
examiner reported that the veteran's mood had persisted now 
for four years with some fluctuation but no real remission.  
The examiner also reported that no service records were 
available.


Criteria

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  





This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (1999).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (1999).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  


In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

If the diagnosis of a mental disorder does not conform to 
DSM-IV or is not supported by the findings on the examination 
report, the rating agency shall return the report to the 
examiner to substantiate the diagnosis.  38 C.F.R. 
§ 4.125(a), effective November 7, 1996. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 5 Vet. App. 19, 21 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

	In the consideration of appeals, the Board is bound by 
applicable statutes, regulations of the Department of 
Veterans Affairs, and precedent opinions of the General 
Counsel of the Department of Veterans Affairs. The Board is 
not bound by Department manuals, circulars, or similar 
administrative issues.  38 C.F.R. § 19.5.


Analysis

The Board in August 1996 did not discuss whether the claim of 
entitlement to service connection of a psychiatric disability 
was well grounded.  However, from the Board's remand it could 
be argued reasonably that the claim was referred to the RO on 
the theory that it was well grounded and that the duty to 
assist had not been fulfilled.  In any event, the Board must 
apply the current legal standard that requires a well 
grounded claim before there is any duty to assist the 
appellant in the development of facts pertinent to the claim.  
Morton v. West, 12 Vet. App. 477 (1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The veteran's claim does appear to meet the rather low 
threshold for a well grounded claim.  His recollections of 
symptoms in service, which are confirmed in the record, are 
presumed true for the limited purpose of well grounding a 
claim.  



There is also medical opinion in service that tends to 
attribute psychiatric symptoms to a diagnosis of anxiety 
disorder not otherwise specified, which is a chronic 
psychiatric disorder under the diagnostic criteria applied at 
that time.  Adjustment disorder diagnosed several months 
after service was listed among chronic psychoneurotic 
disorders found at 38 C.F.R. § 4.132.  

The veteran did not seek to link a specific diagnosis to 
service.  The examiner apparently did not have the service 
medical records that did include references to tension 
headache, anxiety and stress in addition to the psychiatric 
diagnosis mentioned above.  See, for example, Savage v. 
Gober, 10 Vet. App. 488 (1997); Hodges v. West, No. 98-1275 
(U.S. Vet. App. Jan. 12, 2000).

In summary, the evidence shows a record of pertinent 
complaints and medical evidence in service that viewed 
liberally would tend to link a chronic psychiatric disorder 
to service.  At a minimum the claim is a plausible one in 
view of such evidence.  More recently in 1996 a VA examiner 
reported dysthymia and concluded that it did not begin in 
service.  However, the examiner admitted that the service 
records were not available.  Therefore the ultimate 
conclusion of no nexus must be evaluated in light of the 
evidence upon which it was based.  

In light of the finding herein that the veteran's claim for 
service connection is well grounded, the Board will address 
the merits of the claim.  VA must proceed to evaluate the 
merits of a well grounded claim but only after ensuring that 
the duty to assist has been fulfilled.  In this case the 
Board is inclined to defer further consideration of the 
matter pending the completion of additional development that 
will be discussed below in the remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and such 
development is addressed in the remand portion of the 
decision.


ORDER

The veteran having submitted evidence of a well grounded 
claim of entitlement to service connection for a psychiatric 
disability, the appeal is allowed to this extent.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that the remand development was not 
completed as requested and that as a result the potential for 
prejudice exists.  The VA examiner in 1996 stated that 
service records were not available.  The examiner also 
referred to VA psychiatric outpatient records that were 
identified by the veteran but do not appear in the claims 
file.  Further, the examiner did not reconcile the various 
psychiatric diagnoses.  The Board did not point out the 
diagnosis of anxiety disorder not otherwise specified from 
the service medical records.  However, it takes on added 
significance in light of the subsequent history.  It appears 
more likely from the record that VA examiners in 1992 and 
1996 did not review the claims folder.  

In view of the foregoing, the Board is inclined to find that 
additional development is required.  Accordingly, the case is 
again REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess aditional records of his 
treatment.  After securing any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims folder legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, in particular those from 1992 
that were mentioned in the September 1996 
examination report. 

2.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
determine the nature and probable 
etiology of any current psychiatric 
disability.  The veteran's claims folder 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  

The examiner should arrange for any tests 
or studies deemed necessary.  After the 
review is completed, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disability is related to the 
veteran's history of symptoms recorded 
during service or to any circumstances of 
his service.  


The examiner should correlate the current 
diagnosis with psychiatric diagnoses 
previously reported.  The examiner should 
offer an opinion as to the significance 
of the January 1990 assessment of anxiety 
related to work assignment "DSM 300.00" 
(corresponding to atypical anxiety 
disorder in the Diagnostic and 
Statistical Manual of Mental Disorders 
(DSM) III and anxiety disorder NOS in the 
DSM III-R classification scheme.  The 
examiner should provide the rationale and 
medical basis for all opinions and 
conclusions expressed.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.   
Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any developing 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a psychiatric 
disability.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

